Title: From James Madison to James Monroe, 2 March 1803
From: Madison, James
To: Monroe, James


Sir,Department of State, March 2nd. 1803
You will herewith receive two Commissions, with the Correspondent Instructions, in which you are associated as Minister Plenipotentiary and Extraordinary to the French Republic and to his Catholic Majesty; together with the respective letters of Credence to those Governments.

The allowance for this service will be a salary, at the rate of Nine thousand dollars a year. The general rule which dates the Commencement of the Salary at the time of leaving Home being inapplicable to your case, inasmuch as your appointment was notified and accepted at this place; your salary will commence on the  day of January, on which it was understood you accepted the appointment; and will cease with the termination of the business of your Mission: a quarter’s salary being however added, as an allowance for the expenses of your return home.
The distinction between the Circumstances of an Extraordinary and temporary Mission and those of a Mission requiring a fixed establishment is the ground on which no outfit is allowed. But you will be allowed your expenses in repairing to Paris, including those of a Journey from your Home to this place; and your expenses in travelling between the places where you are or may be required to attend. In adopting this mode of allowance in lieu of the outfit, the President presumes your expenses will not exceed a year’s salary. In addition to the above, you will have a right to charge for postages and Couriers, should the latter prove necessary.
Your Mission to Madrid will depend on the event of that to Paris, and on the information there to be acquired. Should the entire Cession in view be obtained from the French Republic as the Assignees of Spain, it will not be necessary to report to the Spanish Government. Should the whole or any part of the Cession be found to depend, not on the French, but on the Spanish Government, you will proceed to join Mr Pinckney in the requisite negociations with the latter. Although the United States are deeply interested in the compleat success of your Mission, the Floridas, or even either of them, without the Island of New Orleans, on proportionate terms, will be a valuable acquisition.
The President will expect, that the most punctual and exact Communication be made, of the progress and prospects of the negociations; and of the apparent dispositions of the Governments of France and Spain towards the United States. Should either of them, particularly the former, not only reject our propositions, but manifest a spirit from which a determined violation of our rights and its hostile consequences may be justly apprehended, it will become necessary to give ulterior instructions abroad, as well as to make arrangements at Home, which will require the earliest possible notice.
The enclosed letters to our Bankers at London and Amsterdam authorise them to pay your drafts for expenses, as above referred to, and as you shall find it most convenient to draw upon the one or the other. Your experience will suggest to you the necessity of taking exact vouchers in all cases of expenditure, in order to the settlement of your accounts.
Should you find it necessary to appoint a Private Secretary on your arrival in Europe, you are authorised to do so, allowing him for his services at the rate of 1350 dollars per annum. The expenses of his Travelling will be included in your accounts. But he cannot be allowed any thing separately for expenses; and the salary will cease when the three months allowed for your return commence. As he will have been found in France or Spain, it will not be unjust to leave him there without an extra allowance for returning. With great respect and Consideration I am, Sir, Your Very Obedt servant,
James Madison
 

   
   RC (DLC: Rives Collection, Madison Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Docketed by Monroe. Enclosures not found.



   
   Date on RC altered from 23 Feb.



   
   Left blank in both copies. On 19 Jan. JM had asked Albert Gallatin to issue a warrant on the diplomatic fund for $9,000 for Monroe (DNA: RG 59, DL, vol. 14).



   
   In the letterbook copy the rest of this sentence reads: “the President presuming your expences will not exceed a years salary, has thought proper to make that the limit.”



   
   See JM to Willink and Van Staphorst, 28 Feb. 1803, and n.



   
   In the letterbook copy, this sentence reads: “If he should live in your family, the expences of his maintainance and travelling will be included in your accounts.”


